Case 1:19-cv-25046-RNS Document 169 Entered on FLSD Docket 03/13/2020 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CV-25046-SCOLA

  FEDERAL TRADE COMMISSION,

           Plaintiff,
  v.

  ON POINT GLOBAL LLC, et al.,

           Defendants.
                                                 /

              RECEIVER'S MOTION TO APPROVE MODIFIED TEMPLATES
             FOR ENTITY DEFENDANTS' WEBSITES PURSUANT TO COURT
           ORDER DATED JANUARY 14, 2020 AND AUTHORIZATION TO MAKE
               PAYMENTS TO ASSIST IN OPERATING GOING CONCERN

           The Court-Appointed Receiver, Melanie E. Damian, Esq. (the "Receiver"), by and through her

  undersigned counsel, hereby moves this Court for an Order (i) approving the proposed modified

  templates for the entity Defendants' websites and granting authority to operate those websites pursuant

  to this Court's Order Granting Motion for Preliminary Injunction entered on January 14, 2020 [ECF

  No. 126] (the "Preliminary Injunction"), and (ii) authorizing the Receiver to make payments to certain

  Individual Defendants for prospective services provided to the Receiver, under her supervision in

  continuing to operate the Entity Defendants' business in a legal and profitable manner, and in support

  states as follows:

           1.      On December 13, 2019, the Court issued a Temporary Restraining Order ("TRO")

  and appointed Melanie E. Damian, Esq. as temporary Receiver of the Receivership Entities with

  full powers of an equity receiver. See ECF No. 17.

           2.      Pursuant to the TRO, the Receiver was to complete her summary report and deliver

  to the Court at or before the Preliminary Injunction hearing set for January 10, 2020. See ECF No.

  17.


  52367595;1
Case 1:19-cv-25046-RNS Document 169 Entered on FLSD Docket 03/13/2020 Page 2 of 8



           3.      On January 9, 2020, the Receiver completed and delivered her summary report

  ahead of the Preliminary Injunction hearing. See ECF No. 108.

           4.      As required by the TRO, the Receiver, with assistance from outside compliance

  counsel, analyzed the Defendants' business practices to determine whether certain segments of the

  business could be operated legally and profitably. See ECF No. 17. In her report, the Receiver

  detailed the Defendants' "freemium" and "pay-for-services" websites. Using the "net impression"

  standard the Receiver expressed her concerns that the freemium and pay-for-services websites

  could be deceptive to consumers. However, the Receiver also reasoned that the information

  provided via the freemium sites as well as the various services provided to consumers via the pay-

  for-services sites could be beneficial to consumers if provided in a legal and nondeceptive way.

  See ECF No. 108.1 The Receiver further analyzed the financial model of the freemium websites

  with her forensic accountants and opined that it was possible that modified websites could

  potentially be operated legally and profitably and given the size of the operation and the potential

  value of the going concern, the Receiver proposed modifications and evaluation.2 See id. A similar

  analysis was made for the pay-for-services sites and the Receiver determined that, with

  modification, the pay-for-services sites could be operated nondeceptively, otherwise legally and

  profitably. See id. Based on this determination and the Receiver's corresponding charge to


  1
      The Receiver discontinued the Paid-Guide Sites.
  2
    In early 2019, The Receivership Entities established an enterprise valuation of approximately
  $154 million, raising millions of dollars at that valuation. At the time the TRO was entered in this
  case, based on correspondence reviewed by the Receiver and investigation by her team, the Entity
  Defendants were in discussions to raise institutional capital at a materially higher valuation with
  well-respected investment funds. The Receiver believes based on this information and her ongoing
  investigation, research and counsel, even with a portion of the business discontinued, that keeping
  the estate operating as a going-concern, if possible to do so legally, will serve to substantially
  enhance and preserve the value of the Receivership Estate.



                                                   2
Case 1:19-cv-25046-RNS Document 169 Entered on FLSD Docket 03/13/2020 Page 3 of 8



  "perform all acts necessary or advisable to preserve the value of those assets", the Receiver

  believed it was her obligation to attempt to operate the remaining going concern if it could be done

  legally and profitably. The Receiver is hopeful that with the modifications made and the additional

  modifications and enhancements she proposes herein and advocated by her compliance counsel

  the websites, rather than being deceptive to consumers could be a service providing value to

  consumers while preserving the value of the Receivership Estate, pending the ultimate

  determination of this lawsuit.

         5.      Based upon the above findings, the Receiver recommended that she be granted the

  opportunity to work with outside compliance counsel to propose modified templates for the

  freemium and pay-for-services websites that would allow them to operate legally and profitably.

  The Receiver further recommended that these proposed modified templates be vetted by the

  Federal Trade Commission ("FTC") and the Defendants and then presented to the Court for

  approval while providing the parties an opportunity to brief any objections they may have. See id.

         6.      On January 10, 2020 and January 13, 2020, the Court held the Preliminary

  Injunction hearing during which time the Receiver presented her findings including the

  recommendation as to the freemium and pay-for-services websites.

         7.      On January 13, 2019, at the conclusion of the Preliminary Injunction hearing, the

  Court issued an Order Granting the Preliminary Injunction ruling, among other things, that the

  Receiver was to draft the proposed modified freemium and pay-for-services website templates.

  See ECF No. 126.

         8.      The Court further directed the Receiver to seek input from the parties regarding the

  modified templates and to then submit them to the Court for consideration on or before January

  31, 2020, while also providing the parties fourteen (14) days after submission by the Receiver to

  brief any objections to the proposed modifications. See id. Modifying these websites was


                                                   3
Case 1:19-cv-25046-RNS Document 169 Entered on FLSD Docket 03/13/2020 Page 4 of 8



  substantially more complicated than originally contemplated and this deadline was subsequently

  extended to March 13, 2020.

         9.      To assist in preparing the modified templates, the Receiver consulted with two

  separate outside compliance counsel as well as outside counsel that has acted as Receiver in other

  FTC enforcement actions related to similar business practices that were deemed deceptive to

  consumers.

                              PROPOSED MODIFIED WEBSITES

         10.     Upon completion of a first group of proposed modified templates, the Receiver

  provided same to the FTC and the Individual Defendants to solicit their input. The Receiver

  worked diligently with the parties to implement the requested changes proposed by all and

  substantially modified the proposed templates from those that existed on December 13, 2019, the

  date of the Court's TRO. The final proposed modified templates for freemium websites are

  attached hereto as Composite Exhibit A (with the Guide as Exhibit B) and Exhibit C (and Guide

  as Exhibit D). The sites proposed to be operated under these general templates are attached hereto

  as Exhibit E. The proposed modified pay-for-services websites are attached hereto as Exhibit F

  (Car Registration), Exhibit G (Passport Courier Services), Exhibit H (Driver's License

  Application Assistance), and Exhibit I (Change of Address).

         11.     As more fully set forth in the Report from the Receiver’s compliance counsel

  attached hereto as Exhibit J, the language and presentation of the freemium sites were re-

  evaluated. These websites provide users with a free guide on a relevant topic in exchange for their

  name and e-mail address. The revisions to the freemium sites (1) make clear that the user is not

  required to answer survey questions and receive the targeted advertisements in order to receive the

  free guide; (2) makes free content available under a pull-down called "Posts", so content is now

  available regardless of whether a consumer provides ANY personal information; (3) moved the


                                                  4
Case 1:19-cv-25046-RNS Document 169 Entered on FLSD Docket 03/13/2020 Page 5 of 8



  placement of the personal information exchange so that it is proximately displayed, easy to

  understand, and unavoidable; and (4) made extensive changes to improve the readability of certain

  sites for users who read below a high school graduate reading level. Compliance counsel also

  reexamined the language and presentation of OnPoint's e-Commerce sites, which provide

  concierge assistance to a user for a fee. In general, with the assistance and at the direction of the

  Receiver and compliance counsel the e-Commerce sites were revised to meet the following goals:

  (1) clearly identify for the user the steps involved in each process; (2) identify any fees charged by

  OnPoint at the beginning of the process, and explain when those fees are in addition to other fees

  charged by separate entities; (3) make clear that OnPoint is not part of or affiliated with any

  government entity; and (4) explain to the user that if the user does not wish to pay OnPoint's third-

  party fee, the user may complete the service on the official government website.

         12.     In addition, compliance counsel revised the Telephone Consumer Protection Act

  ("TCPA") disclosure language to: (1) provide clear disclosures to users regarding the consent users

  are giving to be contacted; (2) obtaining the express written consent of the user required by the

  TCPA; (3) providing the user a clear option to skip, so that the user is not required to provide

  telephone information or consent to phone marketing; and (4) comply with the FTC Do Not Call

  Registry.

         13.     To assist the Receiver in monitoring the consumer interaction with the websites,

  she now automatically receives copies of all consumer correspondence with the websites which is

  monitored by her and her team. The Receiver will also monitor potential indicia of consumer

  confusion through refunds and charge-backs rates on a weekly basis.

         14.     Compliance counsel also reviewed privacy practices already in place at OnPoint.

  OnPoint has implemented several good privacy practices to help safeguard the privacy of

  consumer information in its care, some of which are critical to OnPoint's ongoing ability to comply


                                                    5
Case 1:19-cv-25046-RNS Document 169 Entered on FLSD Docket 03/13/2020 Page 6 of 8



  with privacy regulations and continue to safeguard consumers' personal information. With the

  assistance of compliance counsel, OnPoint has revised and posted an entirely new Privacy Policy

  and the Receiver will continue to implement the steps recommended to enhance and monitor use

  of data and its privacy protection culture. As part of that process, compliance counsel has reviewed

  and revised the Marketing Partner Agreements to add specific requirements to protect users'

  personal information and OnPoint, at the direction of the Receiver, is in the process of

  implementing. The Receiver also reviewed the marketing partners themselves and removed two

  partners that appeared to be improper partners. The Receiver also reviewed the complete flow of

  data collected, how used at every question and "offers" that are provided by the affiliates and

  marketing partners and removed those that appeared to be deceptive to consumers. The Receiver

  is able to provide this detailed voluminous information to the Court, if the Court deems necessary

  to this determination. The Receiver, with the assistance of compliance counsel and her team, will

  continue to monitor the marketing partners, affiliates and offers that interact with consumers by

  way of OnPoint's websites or targeted advertisements.

         15.     In the coming 30-60 days (depending on COVID-19 restrictions following the

  World Health Organization's declaration of a pandemic) the Receiver and compliance counsel will

  focus on the following priorities to ensure that the company is operating legally: (1) training

  employees regarding ad-content; (2) call center training; (3) reviewing and updating Free Guides

  and ensuring periodic updates; (4) updating free content to provide value add to consumers; (5)

  monitoring use of consumer personal data; (6) ensuring data gathered under the former websites

  is not used prospectively; and (7) comparing and updating freemium site content as needed to

  conform to information provided in free guides.

         16.     Through extensive work with various outside counsel and the parties to this

  litigation, it is the opinion of the Receiver that the Defendants' freemium and pay-for-services


                                                    6
Case 1:19-cv-25046-RNS Document 169 Entered on FLSD Docket 03/13/2020 Page 7 of 8



  business may operate legally and profitably through the implementation of the attached proposed

  modified website templates. The Receiver will continue to monitor the business on a daily basis

  to determine if the modified business may continue to be operated legally and profitably going

  forward. If the Receiver’s opinion changes, she will abide by this Court's Orders and take the

  appropriate action.

          17.     Individual Defendants have cooperated substantially in assisting the Receiver to

  understand and analyze the Defendants' business, which is being operated out of 5 different offices

  in 5 different cities in 3 countries and is a relatively complicated business model. To continue to

  operate the business, the Receiver would be benefited by the assistance, on an as-needed basis, of

  individual Defendants Brent Levison, Chris Sherman and Elisha Rothman to assist her in

  understanding historic and ongoing business information.

          18.     While there is no prohibition against the Receiver compensating Individual

  Defendants in assisting her in operating a business legally, in an abundance of caution, the

  Receiver requests the authority of this Court to compensate Mr. Levison, Mr. Sherman and Mr.

  Rothman to serve as consultants in an hourly contractor role ($50/hr.) to continue to assist the

  Receiver in the fulfillment of her duties and responsibilities on an "as needed" basis under the

  Receiver's strict supervision.

          WHEREFORE, the Receiver respectfully requests this Court enter an Order granting this

  motion and: (i) approving the use of the attached proposed modified templates to legally and profitably

  operate the Defendants' freemium and pay-for-services websites for the sites listed on Exhibits E, and

  the sites contained at Exhibits F, G, H and I attached; (ii) requiring that the Receiver consult with the

  FTC if any material changes are made to the approved website templates or the Receiver proposes to

  expand the Receivership Entities’ business; (iii) if the FTC objects to such changes or expansion,

  requiring such changes to be presented to this Court for approval; (iv) authorizing the Receiver to


                                                     7
Case 1:19-cv-25046-RNS Document 169 Entered on FLSD Docket 03/13/2020 Page 8 of 8



  compensate certain Individual Defendants for work performed assisting the Receiver as hourly

  contractor consultants compensating each $50 per hour as the Receiver deems their services necessary

  to fulfill her duties; and (v) for such further relief as this Court deems just and proper.

                                   CERTIFICATION OF CONFERENCE

          Pursuant to Local Rule 7.1(a)(3), the undersigned counsel certifies that prior to filing this

  Motion the Receiver conferred with counsel for the parties regarding the relief requested in this Motion

  but is unable to represent the position of the Individual Defendants or the FTC at this time, the Receiver

  remains available to discuss the subject matter of this motion with the Parties during the coming weeks

  to resolve objections, if any.

          Respectfully submitted this 13th day of March, 2020.

                                                            Respectfully submitted,

                                                           /s/Kenneth Dante Murena
                                                           Kenneth Dante Murena, Esq.
                                                           Florida Bar No. 147486
                                                           DAMIAN & VALORI LLP
                                                           1000 Brickell Avenue, Suite 1020
                                                           Miami, Florida 33131
                                                           Telephone: (305) 371-3960
                                                           Facsimile: (305) 371-3965
                                                           Email: kmurena@dvllp.com
                                                           Counsel for Melanie E. Damian,
                                                           Court-Appointed Receiver


                                     CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was served via

  electronic transmission via this Court's CM/ECF filing system on March 13, 2020 on all counsel

  or parties who have appeared in the above-styled action.

                                                            /s/Kenneth Dante Murena
                                                            Kenneth Dante Murena,
                                                            Counsel for Melanie E. Damian,
                                                            Court-Appointed Receiver


                                                       8
